DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 24 - 44, drawn to a passive transponder system.
Group II, claim(s) 45 - 46, drawn to a method for producing a carrier system.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of the passive transponder system of claim 24 in its entirety, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 02098296 A1 to Reich, et al. (cited by Applicant, hereinafter Reich).  Reich anticipates a passive transponder system (see reference signs S1 to S3 in figures 1, 2 and 4; page 5, lines 14-16), comprising:
a first conductor loop structure having at least one winding (see figure 2 and page 4, lines 19-21 in conjunction with a first sensor S1 in figures 1 and 4 and page 6, line 36 - page 7, line 3),
a second conductor loop structure having at least one winding (see figure 2 and page 4, lines 19-21 in conjunction with a second sensor S2 in figures 1 and 4 and page 6, line 36 - page 7, line 3),
a first capacitive pressure sensor (see reference sign 26 in figure 2 and page 4, lines 4-21 in conjunction with the first sensor S1 in figures 1 and 4 and page 6, line 36 - page 7, line 3), and
a second capacitive pressure sensor (see reference sign 26 in figure 2 and page 4, lines 4-21 in conjunction with the second sensor S2 in figures 1 and 4 and page 6, line 36 - page 7, line 3),
wherein:
the first capacitive pressure sensor is electrically coupled to the first conductor loop structure to form a first resonant circuit that has a first resonant frequency ([pg 4, ln 19 – 29], see RLC member in figure 2, the RLC circuit forms a resonant circuit for each sensor S1 – S3, which responds when interrogated at a frequency by telemetry device 28),
the second capacitive pressure sensor is electrically coupled to the second conductor loop structure to form a second resonant circuit that has a second resonant frequency ([pg 4, ln 19 – 29], see RLC member in figure 2, the RLC circuit forms a resonant circuit for each sensor S1 – S3, which responds when interrogated at a frequency by telemetry device 28)),
the at least one winding of the first conductor loop structure is wound about at least one first winding axis (see coil L in figure 2),
the at least one winding of the second conductor loop structure is wound about at least one second winding axis (see coil L in figure 2), and
the at least one first winding axis and the at least one second winding axis are at a non-vanishing angle with respect to one another (see sensors S1 and S2 in figures 1 and 4 and page 6, line 36 - page 7, line 3).

During a telephone conversation with Xavier Pillai on 10/27/2022 a provisional election was made with traverse to prosecute the invention of Group I, claims 24 - 44.  Affirmation of this election must be made by applicant in replying to this Office action.  Claim 45 - 46 withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 40 - 44 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Applicant’s disclosure fails to disclose what structure(s) the electronics configured for “evaluating” comprise which enables it to produce a signal that can excite the resonant circuits. This is similar to the fact pattern in Williamson v. Citrix Online (57 USLW 2264, 8 U.S.P.Q.2d 1400), wherein a claimed “learning control module” was determined by the US Court of Appeals to have inadequate support in the originally filed disclosure because there was no disclosed algorithm for performing the claimed functions of “for receiving communications transmitted between the presenter and the audience member computer systems…” associated with the learning module.
Claims 41 – 44 are rejected for depending from claim 40.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 43 – 44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 43 recites the limitation "the signal output from the first low-pass filter" and “the signal output from the second low pass filter.”  There is insufficient antecedent basis for this limitation in the claim.
Claim 44 recites the limitation "the signal output from the signal generated by the first low-pass filter" and “the signal output from the second low-pass filter.”  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 112
Claim 37 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 37 fails to further limit claim 24 from which it depends, because it can encompass all frequency ranges (such as greater than or equal to 5 MHz OR less than or equal to 40 MHz).  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 24, 26 – 27, 36 – 38, and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by WO 02098296 A1 to Reich, et al. (cited by Applicant, hereinafter Reich).
Regarding claim 24, Reich anticipates a passive transponder system (see reference signs S1 to S3 in figures 1, 2 and 4; page 5, lines 14-16), comprising:
a first conductor loop structure having at least one winding (see figure 2 and page 4, lines 19-21 in conjunction with a first sensor S1 comprising a loop-shaped inductor L in figures 1 and 4 and page 6, line 36 - page 7, line 3),
a second conductor loop structure having at least one winding (see figure 2 and page 4, lines 19-21 in conjunction with a second sensor S2 comprising a loop-shaped inductor L in figures 1 and 4 and page 6, line 36 - page 7, line 3),
a first capacitive pressure sensor (see reference sign 26 in figure 2 and page 4, lines 4-21 in conjunction with the first sensor S1 in figures 1 and 4 and page 6, line 36 - page 7, line 3), and
a second capacitive pressure sensor (see reference sign 26 in figure 2 and page 4, lines 4-21 in conjunction with the second sensor S2 in figures 1 and 4 and page 6, line 36 - page 7, line 3),
wherein the first capacitive pressure sensor is electrically coupled to the first conductor loop structure to form a first resonant circuit that has a first resonant frequency ([pg 4, ln 19 – 29], see RLC member in figure 2, the RLC circuit forms a resonant circuit for each sensor S1 – S3, which responds when interrogated at a frequency by telemetry device 28),
wherein the second capacitive pressure sensor is electrically coupled to the second conductor loop structure to form a second resonant circuit that has a second resonant frequency ([pg 4, ln 19 – 29], see RLC member in figure 2, the RLC circuit forms a resonant circuit for each sensor S1 – S3, which responds when interrogated at a frequency by telemetry device 28),
wherein the at least one winding of the first conductor loop structure is wound about at least one first winding axis (see coil L in figure 2),
wherein the at least one winding of the second conductor loop structure is wound about at least one second winding axis (see coil L in figure 2), and
wherein the at least one first winding axis and the at least one second winding axis are at a non-vanishing angle with respect to one another (see sensors S1 and S2 in figures 1 and 4 and page 6, line 36 - page 7, line 3).

Regarding claim 26, Reich anticipates the passive transponder system according to claim 24, wherein the first conductor loop structure and the second conductor loop structure (inductor L) are designed as flat coils (as shown in Fig 2) which are arranged on surfaces of a carrier structure (layers 20 and 22 of endograph 18) [abstract, pg 4, ln 19 – 24].

Regarding claim 27, Reich anticipates the passive transponder system according to claim 26, wherein the carrier structure (layers 20 and 22 of endograph 18) is shaped as part of a cylinder or as a cylinder or as part of a hose or as part of a tube or as a hose or as a tube [pg 3, ln 12 – 16] (Fig 1).

Regarding claim 36, Reich anticipates the passive transponder system according to claim 24, wherein the first conductor loop structure (inductor L) is formed from a single wire and/or wherein the second conductor loop structure is formed from a single wire (as shown in Fig 2) [pg 4, ln 19 – 24].

Regarding claim 37, Reich anticipates the passive transponder system according to claim 24, wherein the first resonant frequency and/or the second resonant frequency is greater than or equal to 5 MHz, and/or less than or equal to 40 MHz ([pg 4, ln 19 – 24], this list of optional frequency ranges includes all frequencies, sensors must have a resonant frequency to receive power and deliver pressure readings from and to telemetry device 28).

Regarding claim 38, Reich anticipates the passive transponder system according to claim 24, wherein the first and the second conductor loop structure form a vessel support (by being embedded in the sleeve of stent 32) for a blood vessel or a stent [pg 3, ln 17 – 21; pg 8, ln 10, 15] (Fig 1).

Regarding claim 40, Reich anticipates a pressure wave measuring device [abstract] comprising a passive transponder system according to claim 24, and a reader unit (28) [pg 4, ln 19 – 24],
wherein the reader unit has a reader coil which can be arranged relative to the passive transponder system in such a way that a magnetic field generated by said reader coil passes through at least one of the conductor loop structures of the transponder system [pg 4, ln 19 – 24; p 5, ln 13 - 16],
further comprising evaluation electronics, by means of which a signal that excites the resonant circuits can be applied to the reader coil and a signal received from the reader coil can be evaluated [pg 4, ln 19 – 24; p 5, ln 13 - 16].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 25 is rejected under 35 U.S.C. 103 as being unpatentable over Reich in view of US 20120059445 A1 to Stevenson, et al. (hereinafter Stevenson).
Regarding claim 25, Reich teaches the limitations of claim 24, however Reich does not teach the first resonant frequency and the second resonant frequency differ from one another at least to such an extent that they do not superpose one another in such a way as to produce a beat.
Stevenson teaches a first resonant frequency (f1) and a second resonant frequency (f2) differ from one another at least to such an extent that they do not superpose one another in such a way as to produce a beat (by one being twice the frequency of the other) [0184] (Fig 36).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Reich to have the first resonant frequency and the second resonant frequency differ from one another at least to such an extent that they do not superpose one another in such a way as to produce a beat, because doing so would predictably ensure the impedance of the implant is sufficiently high to avoid interference from other medical devices such as an MRI machine, as recognized by Stevenson [0001, 0184].

Claim(s) 30 - 34 are rejected under 35 U.S.C. 103 as being unpatentable over Reich in view of WO 2012100959 A1 to Domnich, et al. (hereinafter Domnich).
Regarding claim 30, Reich teaches the system of claim 24, however Reich does not teach the first conductor loop structure has a plurality of groups of turns, the groups arranged next to one another in the direction of a main axis, each group comprising at least one turn, wherein each of the turns of the same group of the first conductor loop structure is wound around a common first turn axis, wherein the first turn axes of the different groups are in each case spaced apart from one another by a non-vanishing distance, and
wherein the second conductor loop structure has a plurality of groups of turns, the groups arranged next to one another in the direction of the main axis, each group comprising at least one turn, wherein each of the turns of the same group of the second conductor loop structure is wound around a common second turn axis, wherein the second turn axes of the different groups are spaced apart from one another by a non-vanishing distance.
Domnich teaches a first conductor loop structure (12a) has a plurality of groups of turns (shown in Fig 1) [pg 8, para 1], the groups arranged next to one another in the direction of a main axis (longitudinal axis of stent 1) [pg 8, para 1] (Fig 1), each group comprising at least one turn [pg 8, para 1] (Fig 1), wherein each of the turns of the same group of the first conductor loop structure is wound around a common first turn axis (longitudinal axis of stent 1) [pg 8, para 1] (Fig 1), wherein the first turn axes of the different groups are in each case spaced apart from one another by a non-vanishing distance [pg 8, para 1] (Fig 1), and
wherein a second conductor loop structure (12b) has a plurality of groups of turns (shown in Fig 1) [pg 8, para 1], the groups arranged next to one another in the direction of the main axis (longitudinal axis of stent 1) [pg 8, para 1] (Fig 1), each group comprising at least one turn [pg 8, para 1] (Fig 1), wherein each of the turns of the same group of the second conductor loop structure is wound around a common second turn axis (longitudinal axis of stent 1) [pg 8, para 1] (Fig 1), wherein the second turn axes of the different groups are spaced apart from one another by a non-vanishing distance [pg 8, para 1] (Fig 1).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Reich to have the first conductor loop structure has a plurality of groups of turns, the groups arranged next to one another in the direction of a main axis, each group comprising at least one turn, wherein each of the turns of the same group of the first conductor loop structure is wound around a common first turn axis, wherein the first turn axes of the different groups are in each case spaced apart from one another by a non-vanishing distance, and
wherein the second conductor loop structure has a plurality of groups of turns, the groups arranged next to one another in the direction of the main axis, each group comprising at least one turn, wherein each of the turns of the same group of the second conductor loop structure is wound around a common second turn axis, wherein the second turn axes of the different groups are spaced apart from one another by a non-vanishing distance, because doing so would predictably help measure absolute pressure, as recognized by Domnich [pg 7, para 4].

Regarding claim 31, Reich in view of Domnich teach the system of claim 30, and Domnich further teaches the first turn axis and/or the second turn axes are parallel to one another [pg 8, para 1] (Fig 1).

Regarding claim 32, Reich in view of Domnich the system of claim 31, and Domnich further teaches the turns of the first conductor loop structure (12a) extend in two surfaces (opposite surfaces of stent 1) located opposite one another in relation to the main axis [pg 8, para 1] (Fig 1), the first turn axes being perpendicular to said surfaces [pg 8, para 1] (Fig 1), and
wherein the turns of the second conductor loop structure (12b) extend in two surfaces located opposite one another in relation to the main axis [pg 8, para 1] (Fig 1), the second turn axes being perpendicular to said surfaces [pg 8, para 1] (Fig 1).

Regarding claim 33, Reich in view of Domnich teach the system of claim 32, and Domnich further teaches the first turn axes are located between the second turn axes in the direction along the main axis [pg 8, para 1] (Fig 1).

Regarding claim 34, Reich in view of Domnich teach the system of claim 32, and Reich further teaches wherein the capacitive pressure sensors (S1, S2) are located with their pressure-measuring surfaces in each case in one of opposing surfaces (of stent 32) in which the conductor loop structure of the corresponding resonant circuit extends [pg 6, ln 9 – 14] (Fig 1 and 2).

Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Reich in view of US 20060047205 A1 to Ludomirsky, et al. (hereinafter Ludomirsky).
Regarding claim 28, Reich teaches the system of claim 27, however Reich does not teach the carrier structure has or is a plastic tube.
Ludomirsky teaches plastic tubes are commercially available for endovascular tubes such as catheters [0044].
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Reich to have the carrier structure has or is a plastic tube, because plastic tubes are commercially available for implantable medical devices, as recognized by Ludomirsky [0044].

Claim(s) 29 is rejected under 35 U.S.C. 103 as being unpatentable over Reich.
Regarding claim 29, Reich teaches the passive transponder system of claim 27, and Reich further teaches the first and second conductor loops of sensors S1 and S2 are isolated from each other by being physically separate from each other [pg 6, ln 9 – 14 and 20 – 26] (Fig 1).
However, Reich does not explicitly teach the first conductor loop structure is arranged on an inner surface of the carrier structure and the second conductor loop structure is arranged on an outer surface of the carrier structure.
However, it would have been obvious to one of ordinary skill before the effective filling date of the claimed invention that this rearrangement of parts is not a patentable difference, because Applicant’s filed specification at pg 4, ln 25 – pg 5, ln 7, does not disclose a specific advantage for this arrangement, so long as the conductor loop structures are advantageously isolated from each other (MPEP 2144.04 VI., C.).

Claim(s) 35 is rejected under 35 U.S.C. 103 as being unpatentable over Reich in view of Domnich as applied to claim 34 above, and further in view of Stevenson.
Regarding claim 35, Reich in view of Domnich teach the passive transponder system of claim 34, however they do not teach the resonant frequency of the first and of the second resonant circuit differ by at least twice the bandwidth of that one of the first or second resonant circuit that has the greater bandwidth.
Stevenson teaches a resonant frequency of a first (fr1) and of a second (fr2) resonant circuit differ by at least twice the bandwidth (128 MHz vs. 64 MHz) of that one of the first or second resonant circuit that has the greater bandwidth [0184] (Fig 36).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Reich of the Reich/Domnich combination to have the resonant frequency of the first and of the second resonant circuit differ by at least twice the bandwidth of that one of the first or second resonant circuit that has the greater bandwidth, because doing so would predictably ensure the impedance of the implant is sufficiently high to avoid interference from other medical devices such as an MRI machine, as recognized by Stevenson [0001, 0184].

Claim(s) 39 is rejected under 35 U.S.C. 103 as being unpatentable over Reich in view of US 20100262036 A1 to Najafi, et al. (hereinafter Najafi).
Regarding claim 39, Reich teaches the passive transponder system of claim 24, however Reich does not teach the first and/or the second conductor loop structure is made of DFT wire having a core comprising silver or gold and having a sheath comprising NiTi.
Najafi teaches a conductor loop structure is made of DFT wire having a core (66) comprising silver or gold and having a sheath (120) comprising NiTi ([0022, 0034], a DFT is a product-by-process whereby at least one wire is drawn through another material, resulting in a product of at least one material disposed within at least one other material. The patentability of a product does not depend on its method of production (MPEP 2113, I.). Najafi’s wire is like the product produced by DFT, because it comprises one material (silver or gold wire) disposed in another (nitinol)) (Fig 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Reich to have the first and/or the second conductor loop structure is made of DFT wire having a core comprising silver or gold and having a sheath comprising NiTi, because these materials predictably allow transmission of pressure from an implantable device, as recognized by Najafi [0022, 0034].

Claim(s) 41 is rejected under 35 U.S.C. 103 as being unpatentable over Reich in view of WO 2010088279 A2 to Yadev, et al. (hereinafter Yadev).
Regarding claim 41, Reich teaches the pressure wave measuring device of claim 40, and Reich further teaches a signal source (an energy source for transmitting electromagnetic energy in telemetry device 28) by means of which a signal can be generated with the resonant frequencies of the resonant circuits (in S1 and S2) [pg 4, ln 19 – 24 and pg 5, ln 14 - 16] (Fig 1).
However, Reich does not teach a directional coupler, to the output of which the signal source is electrically coupled and to the input of which the reader coil is coupled.
Yadev teaches a directional coupler (23), to the output of which a signal source (frequency source 17) is electrically coupled and to the input of which a reader coil (16) is coupled [pg 25, ln 18 – 27] (Fig 5).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Reich to have a directional coupler, to the output of which the signal source is electrically coupled and to the input of which the reader coil is coupled, because doing so would predictably help the device determine the frequency it is transmitting at any given time, as recognized by Yadev [pg 25, ln 18 – 27].

Claim(s) 42 is rejected under 35 U.S.C. 103 as being unpatentable over Reich in view of US 20110115497 A1 to Cros.
Regarding claim 42, Reich teaches the pressure wave measuring device of claim 40, however Reich does not teach a first mixer and a first low-pass filter arranged behind it, wherein a signal with the first resonant frequency that is received by the reader coil from the transponder system can be downmixed by means of the first mixer, and further comprising
a further mixer and a second low-pass filter arranged behind it, wherein a signal with the second resonant frequency that is received by the reader coil from the transponder system can be downmixed by means of the further mixer.
Cros teaches a first mixer (topmost mixer shown as an “X” within a circle in Fig 23) and a first low-pass filter (LPF) arranged behind it [0139 – 0140, 0043] (Fig 23), wherein a signal with a first resonant frequency that is received by a reader coil (1340, attached to receiver 1310) from a transponder system can be downmixed by means of the first mixer [0114, 0130, 0139 - 0140] (Fig 23), and further comprising
a further mixer (shown under the topmost mixer as an “X” within a circle in in Fig 23) and a second low-pass filter (LPF) arranged behind it [0139 – 0140, 0043] (Fig 23), wherein a signal is received by the reader coil (1340, attached to receiver 1310) from the transponder system can be downmixed by means of the further mixer [0114, 0130, 0139 - 0140] (Fig 23).
It would have been obvious to one of ordinary skill before the effective filling date of the claimed invention to modify Reich to have a first mixer and a first low-pass filter arranged behind it, wherein a signal with the first resonant frequency that is received by the reader coil from the transponder system can be downmixed by means of the first mixer, and further comprising
a further mixer and a second low-pass filter arranged behind it, wherein a signal with the second resonant frequency that is received by the reader coil from the transponder system can be downmixed by means of the further mixer, because separating and mixing a received signal in the manner described in Cros would help determine phase information of a received signal, as recognized by Cros [0133, 0139].

Allowable Subject Matter
Claims 43 - 44 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim, any intervening claims, and claim 42 from which it seems these claims should depend from.
The following is a statement of reasons for the indication of allowable subject matter:
Claim 43 comprises allowable subject matter comprising a pressure wave measuring device designed to constructively add the signal output from the first low-pass filter to the signal output from the second low-pass filter. The closest prior art of record, Cros, teaches using low pass filters to filter a signal [0043]. However, Cros does not teach its device is designed to constructively add the signal output from a first low-pass filter to a signal output from a second low-pass filter.
Claim 44 comprises allowable subject matter comprising a pressure wave measuring device is configured to separate the signal generated by the first low-pass filter into amplitude and phase and to separate the signal output from the second low-pass filter into amplitude and phase, and is further designed to add the amplitude separated from the signal generated by the first low-pass filter to the amplitude separated from the signal generated by the second low-pass filter. The closest prior art of record, Cros, teaches separating and filtering a signal to determine its phase, however it does not teach it is designed to add the amplitude separated from the signal generated by a first low-pass filter to an amplitude separated from a signal generated by a second low-pass filter.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND P DULMAN whose telephone number is (571)272-7931. The examiner can normally be reached Monday-Friday 9 AM - 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Raymond P Dulman/Examiner, Art Unit 3791                                                                                                                                                                                                        
/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791